[grhlzkz3yvrv000001.jpg]

6480 Via Del Oro  /  San Jose, CA
95119  /  +1-408-579-2800  /  www.extremenetworks.com

 



Exhibit 10.43

 

 

May 27, 2020

 

VIA EMAIL TO

 

Joe Vitalone

[address]

 

 

 

 

Dear Joe:

 

We are pleased to offer you a position with Extreme Networks, Inc. (the
“Company”) as Chief Revenue Officer, reporting to Ed Meyercord and working
remotely in Texas. This offer and your employment relationship with the Company
are subject to the terms and conditions of this offer letter (“Offer Letter”).

 

Should you decide to join us, your anticipated start date with Extreme will be
June 22, 2020 (“Hire Date”).  This is an exempt position, which means that you
will be expected to work the hours necessary, including extended hours, to
complete your job duties. You will receive an annual salary of $400,000, less
applicable taxes and withholdings, paid twice monthly, in accordance with the
Company’s normal payroll procedures.  The Company may change your position,
supervisor, duties, compensation, and work location from time to time as it
deems appropriate.     

 

Company Bonus Plan

 

As an employee of the Company, you will be eligible to participate in the
Extreme Incentive Bonus Plan with a target of 100% of your eligible earnings
received during the plan’s performance period, less applicable taxes and
withholdings. Eligible earnings generally include regular and premium wages
received for time worked, and paid time off including observed holidays and
vacations.  Eligible earnings generally do not include business reimbursements,
allowances, accrued retirement or severance benefits, or payments made to you by
third party insurers even when these payment types are available to you because
of your employment with the Company.  Your payout is subject to the achievement
of specific corporate performance objectives and the eligibility requirements of
the Extreme Incentive Bonus Plan, and may be adjusted based on your personal
contributions and performance. You must be an active employee of the Company at
the time of payout to participate in and receive the Incentive Bonus Plan
payout.  The terms and conditions of the then-current Extreme Incentive Bonus
Plan control any calculation and payout, and Company reserves the right to amend
or terminate the Extreme Incentive Bonus Plan and/or any component of the
Extreme Incentive Bonus Plan at any time and for any reason, without advance
notice to any employee.

 

You will be guaranteed a minimum Extreme Incentive Bonus Plan payout of $100,000
for the first half of fiscal year 2021 (July – December 2020).

 

 

 

 

1

 

--------------------------------------------------------------------------------

[grhlzkz3yvrv000001.jpg]

6480 Via Del Oro  /  San Jose, CA
95119  /  +1-408-579-2800  /  www.extremenetworks.com

 



Time-Vesting Restricted Stock Units

 

Subject to the approval of the Compensation Committee of the Company, you will
receive a grant of 400,000 Restricted Stock Units (“RSUs”).  The RSUs will vest
fully over three (3) years, with one-third (1/3) of the RSUs vesting upon the
one (1) year anniversary of the vesting commencement date and the remaining RSUs
vesting quarterly thereafter.  Each RSU constitutes the right to receive one
share of Company common stock upon vesting.  All vesting rights to any RSUs
offered hereunder will also be subject to your continued employment with the
Company at the time of vesting.  Your RSU grant is further conditioned on your
execution of the Company’s standard form of employee RSU Agreement, and will be
governed by and subject to the terms of that RSU Agreement and the Company’s
2013 Equity Incentive Plan and the terms of the Company’s Change in Control
Severance Plan.

 

Severance

 

If you are terminated by the Company other than for “Cause” (or following a
change of control, which is addressed below), you will be eligible for severance
pursuant to the Company’s severance plan in effect at the time of termination
based on your position in the Company.  For the purposes of this section,
“Cause” is defined pursuant to Appendix A to the Company’s Change in Control
Severance Plan which is attached.

 

Executive Change in Control Severance

 

The Company also has a policy of providing an Executive Change in Control
Severance Plan for its executive officers in the event of an acquisition of the
Company.  Contingent upon approval by the Compensation Committee, those
provisions will be set forth in your Executive Change in Control Severance
Agreement and will be the same as those standard terms currently in effect for
similarly situated executives of the Company.  A copy of the Change in Control
Severance Plan and your Participation Agreement have been enclosed.

 

Additional Benefits

 

As a Company employee, you also are eligible to receive standard employee
benefits under the Company’s benefit plans. Details about these benefits will be
provided by the Human Resources Department.  The Company may modify benefits as
it deems appropriate.  You also will be expected to abide by the Company’s
rules, regulations, policies and procedures as communicated to you from time to
time in our Employee Handbook, as it may be modified, or otherwise.  

 

Employment At-Will

 

If you choose to accept this offer, while we look forward to a productive and
enjoyable work relationship, you will be an at-will employee of the
Company.  This means that your employment with the Company will be voluntarily
entered into and will be for no specified period. As a result, you will be free
to resign at any time, for any reason or for no reason, as you deem appropriate.
The Company will have a similar right and may conclude its employment
relationship with you at any time, with or without “Cause” or advance notice.
This at-will employment status cannot be modified except in a written document
signed by you and by the Chief People Officer of the Company.

 

 

 

2

 

--------------------------------------------------------------------------------

[grhlzkz3yvrv000001.jpg]

6480 Via Del Oro  /  San Jose, CA
95119  /  +1-408-579-2800  /  www.extremenetworks.com

 



Section 16 Officer

 

With this position, you will be designated as a Section 16 Officer of the
Company.  As you are undoubtedly aware, this designation brings certain SEC
reporting requirements.  Should you have any questions regarding your
obligations as a Section 16 Officer, please do not hesitate to contact Katy
Motiey, the Chief Administrative Officer and General Counsel.

 

Outside Activities

 

You agree to terminate any other employment, consulting, or similar engagement
you may now have by your Hire Date.  You further agree to limit your outside
board positions to no more than one company, which position will be cleared with
the CEO and the Board of Directors of the Company in advance of accepting
another position.

 

Arbitration

 

In the event of any dispute or claim relating to or arising out of this offer
letter, any agreements entered into between you and the Company, our employment
relationship, or the termination of the employment relationship (including, but
not limited to, any claims of wrongful termination or age, gender, disability,
race or other discrimination or harassement), you and the Company agree that all
such disputes shall be fully, finally, and exclusively resolved by binding
arbitration conducted by the American Arbitration Association (“AAA”) in Santa
Clara County, California, and we waive our rights to have such disputes tried by
a court or jury.  The arbitration will be conducted by a single arbitrator
appointed by the AAA pursuant to the AAA’s then-current rules for the resolution
of employment disputes, which can be reviewed at www.adr.org.

 

Background Check and Confidentiality Obligations

 

This offer is contingent upon the successful completion of our background
investigation of you, your signing and returning the enclosed Employee
Confidential Information and Assignment of Inventions Agreement, and upon your
ability to provide the Company documentary evidence of your identity and
eligibility for employment in the United States.  Please provide such
documentation, as identified in the I-9, no later than your first day of
employment. Your failure to comply with any of these conditions gives the
Company the right to revoke this offer or immediately terminate our employment
relationship with you.

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  You will be
expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain or which is
otherwise provided or developed by the Company.  By accepting this offer of
employment and signing this Offer Letter, you acknowledge that you will be able
to perform those duties within these guidelines.  You also agree that you will
not bring onto the Company’s premises or use in your work for the Company any
confidential documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality.

 

To indicate your acceptance of the Company’s offer, please sign and date this
Offer Letter in the space provided below, and scan and return it to Dean
Chabrier at Extreme Networks by email at dchabrier@extremenetworks.com. This
offer will remain in effect until the close of business three (3) business days
following the date of this Offer Letter.

3

 

--------------------------------------------------------------------------------

[grhlzkz3yvrv000001.jpg]

6480 Via Del Oro  /  San Jose, CA
95119  /  +1-408-579-2800  /  www.extremenetworks.com

 



 

This Offer Letter, along with any agreements referenced above, constitutes the
entire agreement between you and the Company concerning the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral.  This Offer Letter may not be modified or
amended except by a subsequent written agreement signed by you and the Chief
People Officer of the Company; provided however, that the Company may, in its
sole discretion, elect to modify your position, supervisor, compensation,
duties, benefits, or work location without any further agreement from you.

 

Joe, we very much look forward to welcoming you to the Extreme Networks team,
and we believe you will make a fantastic contribution to the Company.    

 

Sincerely,

EXTREME NETWORKS, INC.

 

/s/ Dean Chabrier

 

Dean Chabrier

Chief People Officer

 

I accept employment with Extreme Networks, Inc. and agree to the terms set forth
in this Offer Letter.

 

/s/ Joe VitaloneMay 28, 2020 | 5:17:51 AM PDT

________________________________              _________________________

Joe Vitalone                                                           Date

 

 

 

Attachments:

 

-

Employee Confidential Information and Assignment of Inventions Agreement

 

-

Agreement to Participate in the Extreme Networks, Inc. Executive Change in
Control Severance Plan

 

-

Extreme Networks, Inc. Executive Change in Control Severance Plan

4

 